Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142868(43)                                                                                            Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellant,                                                                                       Justices

  v                                                                  SC: 142868
                                                                     COA: 292529
  CORDARRELL ISIAH SIMS,                                             Macomb CC: 2008-000791-FC
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s June 28, 2011
  order is considered, and it is GRANTED. On reconsideration, we MODIFY our order
  dated June 28, 2011. For the reasons stated in that order, the Court of Appeals erred in
  ordering resentencing based on the scoring of Offense Variable 13 under MCL 777.43.
  But in addition to reversing, in part, the judgment of the Court of Appeals, we REMAND
  this case to the Court of Appeals for consideration of the issue raised by the defendant but
  not addressed by that court during its initial review of this case.

         We do not retain jurisdiction.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2011                   _________________________________________
         h0829                                                                  Clerk